UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C.20549 FORM8-K Current Report Pursuant to Section13 or 15(d) of the Securities Exchange Act of 1934 Date of Report (Date of earliest event reported):April 16, 2010 GRANT PARK FUTURES FUND LIMITED PARTNERSHIP (Exact Name of Registrant as Specified in its Charter) Illinois 000-50316 36-3596839 (State or other jurisdiction of incorporation) (Commission file number) (I.R.S. employer identification no.) c/o Dearborn Capital Management, L.L.C. 626 West Jackson Blvd., Suite 600 Chicago, Illinois (Zip Code) (Address of principal executive offices) Registrant’s telephone number, including area code:(312) 756-4450 Not Applicable (Former name or former address, if changed since last report) Check the appropriate box below if the Form 8-K filing is intended to simultaneously satisfy the filing obligation of the registrant under any of the following provisions (See General InstructionA.2 below): ¨ Written communications pursuant to Rule425 under the Securities Act (17CFR230.425) ¨ Soliciting material pursuant to Rule14a-12 under the Exchange Act (17CFR240.14a-12) ¨ Pre-commencement communications pursuant to Rule14d-2(b) under the Exchange Act (17CFR240.14d-2(b)) ¨ Pre-commencement communications pursuant to Rule13e-4(c) under the Exchange Act (17CFR240.13e-4(c)) Item 7.01.Regulation FD Disclosure. Attached as Exhibit99.1 is a copy of the Weekly Commentary for the week ended April 16, 2010 of Grant Park Futures Fund Limited Partnership, which is incorporated herein by reference. Note: the information in this report (including the exhibit) is furnished pursuant to Item 7.01 and shall not be deemed to be “filed” for the purposes of Section 18 of the Securities Exchange Act of 1934 or otherwise subject to the liabilities of that section, or incorporated by reference in any filing under the Securities Act of 1933, as amended, or the Exchange Act, except as shall be expressly set forth by specific reference in such a filing.This report will not be deemed a determination or an admission as to the materiality of any information in the report that is required to be disclosed solely by Regulation FD. 2 SIGNATURE Pursuant to the requirements of the Securities Exchange Act of 1934, the Registrant has duly caused this report to be signed on its behalf by the undersigned hereunto duly authorized. GRANT PARK FUTURES FUND LIMITED PARTNERSHIP By: Dearborn Capital Management, L.L.C. Date:April 20, 2010 By: /s/Maureen O’Rourke Maureen O’Rourke Chief Financial Officer 3 INDEX TO EXHIBITS Exhibit Weekly Commentary for the Week Ended April 16, 2010 4
